Name: Council Directive 80/737/EEC of 22 July 1980 on summertime arrangements
 Type: Directive
 Subject Matter: nan
 Date Published: 1980-08-07

 Avis juridique important|31980L0737Council Directive 80/737/EEC of 22 July 1980 on summertime arrangements Official Journal L 205 , 07/08/1980 P. 0017 - 0017 Greek special edition: Chapter 12 Volume 2 P. 0054 ****( 1 ) OJ NO C 79 , 5 . 4 . 1976 , P . 38 . ( 2 ) OJ NO C 131 , 12 . 6 . 1976 , P . 12 . COUNCIL DIRECTIVE OF 22 JULY 1980 ON SUMMERTIME ARRANGEMENTS ( 80/737/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS ALL THE MEMBER STATES HAVE INTRODUCED SUMMERTIME ; WHEREAS , HOWEVER , THE DATES FOR THE START AND END OF THE SUMMERTIME PERIOD DIFFER AMONG GROUPS OF MEMBER STATES ; WHEREAS THE EFFECT OF SUCH DIFFERENCES IS TO COMPLICATE TRANSPORT AND TELECOMMUNICATIONS BETWEEN THESE GROUPS OF MEMBER STATES , THEREBY MAKING TRANSPORT OPERATIONS MORE COMPLICATED AND COSTLY ; WHEREAS IT IS THEREFORE DESIRABLE FOR THE SUMMERTIME PERIOD TO BEGIN AND END ON THE SAME DATES IN ALL THE MEMBER STATES ; WHEREAS THIS CAN BE ACHIEVED IN THE FIRST INSTANCE SOLELY IN RESPECT OF THE START OF THIS PERIOD ; WHEREAS IT IS ALSO DESIRABLE THAT THE COUNCIL ADOPT AS QUICKLY AS POSSIBLE A COMMON DATE FOR THE END OF THE SUMMERTIME PERIOD AND , IN DUE COURSE , A SINGLE PERIOD OF SUMMERTIME ; WHEREAS , FOR GEOGRAPHICAL REASONS , THESE PROVISIONS SHOULD NOT APPLY TO GREENLAND NOR TO THE OVERSEAS TERRITORIES OF THE MEMBER STATES , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 FOR THE PURPOSES OF THIS DIRECTIVE , ' SUMMERTIME PERIOD ' MEANS THE PERIOD OF THE YEAR DURING WHICH THE TIME IS ADVANCED BY 60 MINUTES IN RELATION TO THE TIME FOR THE REST OF THE YEAR . ARTICLE 2 THE SUMMERTIME PERIOD SHALL BEGIN IN EVERY MEMBER STATE AT 1 A.M . GREENWICH MEAN TIME ON THE FOLLOWING DATES : - IN 1981 : 29 MARCH , - IN 1982 : 28 MARCH . ARTICLE 3 THIS DIRECTIVE SHALL NOT CONCERN GREENLAND OR THE OVERSEAS TERRITORIES OF THE MEMBER STATES . ARTICLE 4 THE COUNCIL , ACTING ON A COMMISSION PROPOSAL AND AS SOON AS POSSIBLE , WILL ADOPT MORE COMPREHENSIVE MEASURES FOR THE HARMONIZATION OF SUMMERTIME . ARTICLE 5 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 JULY 1980 . FOR THE COUNCIL THE PRESIDENT G . THORN